          Case 1:21-mj-00033-SH Document 17 Filed 01/27/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

UNITED STATES OF AMERICA                   §
                                           §
                                           §
v.                                         §        Case No. 21-mj-00033-SH
                                           §
                                           §
CHRISTOPHER RAY GRIDER,                    §
                                           §
        Defendant                          §

      DEFENDANT’S MOTION TO REOPEN THE DETENTION HEARING

TO THE HONORABLE SUSAN HIGHTOWER, UNITED STATES MAGISTRATE
JUDGE:

        COMES NOW CHRISTOPHER RAY GRIDER, the Defendant in the above

styled and numbered cause, by and through undersigned counsel, and, pursuant to

18 U.S.C. § 3142(f), moves this Court to reopen the detention hearing to consider new

evidence that was not known to Defendant at the time of the hearing and that has a

material bearing on the issue whether there are conditions of release that will rea-

sonably assure the safety of any other person and the community.

1. As reflected in this Court’s order, this Court is under the impression that Defend-

     ant was “a leading participant in the offenses charged inside the United States

     Capitol Building on January 6, 2021.” Order of Detention Pending Trial at 2 (em-

     phasis added). This Court — as the Government argued — further placed empha-

     sis on acts alleged to have been committed at the doors leading to the Speaker’s

     Lobby. Id.

2. Shortly after the conclusion of the detention hearing in the matter, counsel for


                                          1
         Case 1:21-mj-00033-SH Document 17 Filed 01/27/21 Page 2 of 6




   Defendant attempted to locate additional videos that shed further light as to what

   took place at the doors leading to the Speaker’s Lobby.

3. While the complaint includes images from what appears to be a video marked with

   the distinct watermark “JAYDEN X ” taken at the doors leading to the Speaker’s

   Lobby, despite his best efforts, undersigned counsel was unable to locate that

   video nor was provided that evidence by the Government prior to the detention

   hearing.

4. As reflected on attached Exhibit A to this motion, the internet search history for

   undersigned counsel’s personal web browser, at 2:20 p.m. today after the detention

   hearing concluded, undersigned counsel located on YouTube what appears to be

   that video. The web address for that video is https://www.youtube.com/

   watch?v=PfiS8MsfSF4.

5. While the video is lengthy, the portions purportedly depicting Mr. Grider begin at

   31:02 into the video. The person believed to be Mr. Grider is seen in a rotunda and

   is certainly not a “leading participant.” To the contrary, at 31:21 into the video,

   the person believed to be Mr. Grider is pushing people back as Capitol officers are

   trying to move away from a closed door, and he is waving at the surrounding group

   of people and saying, “The cops are leaving, the cops are leaving.” Mr. Grider is

   then seen backing away.

6. At 33:30 into the video, the videographer appears before the entrance to the

   Speaker’s Lobby. The person believed to be Mr. Grider, again, is not “a leading

   participant.” At 33:36 into the video, the person believed to be Mr. Grider is seen



                                          2
          Case 1:21-mj-00033-SH Document 17 Filed 01/27/21 Page 3 of 6




   in the far right of the frame, not yelling, nor shouting but having a tepid conver-

   sation with another male in a tie, presumably a member of the Capitol Police or

   Capitol staff.

7. The most critical portion of the video begins at 34:05 when the videographer be-

   gins talking with what appears to be a member of the Capitol Police guarding the

   doors to the Speaker’s Lobby. From that point, the following is seen:

      •   At 34:13 into the video, the person believed to be Mr. Grider hands a hard,

          plastic helmet to another person and then looks back. While there appears

          to be limited dialogue, it cannot be heard on the video.

      •   Up until 34:22 into the video, the person believed to be Mr. Grider does not

          appear to be shouting, waving his arms, or using any physical force against

          anyone. To the contrary, he again appears at 34:37 into the video engaged

          in a calm dialogue with a Capitol Police officer guarding the door.

      •   Immediately thereafter, the officers move away from the door. Several in-

          dividuals then move in front of the person believed to be Mr. Grider and

          begin pushing on the door to the Speaker’s Lobby. The person believed to

          be Mr. Grider then places his hand on the door — not the window — and

          pushes it, not in a manner that would appear that he was truly trying to

          break it open, but simply to see whether it was secure or not. Others then

          move in and make obvious attempts to forcefully open the door.

      •   Immediately thereafter, someone with dark pants clearly kicks the door to

          the Speaker’s Lobby. But from the video, because there are several other



                                           3
          Case 1:21-mj-00033-SH Document 17 Filed 01/27/21 Page 4 of 6




          individuals at door, it is not clear that the person believed to be Mr. Grider

          was that person. What the video does clearly shows is that he backs away

          from the door while several others continue kicking at it and eventually

          smashing the windows. Nothing the person believed to be Mr. Grider is do-

          ing or saying can be construed as “leading” the group or encouraging others

          to engage in their own destructive behavior.

      •   Shortly thereafter, the videographer’s focus turns to a gun on the other side

          of the doors pointed at the people at the door. From that point, the video

          depicts the graphic and tragic shooting of Ashli Babbitt.

      •   At 35:35, the person believed to be Mr. Grider is seen again, like others,

          standing over Babbitt and recording what is taking place but doing nothing

          more.

8. Defendant is deeply concerned about the Government’s effort to show this Court

   only the pieces of the puzzle needed to fit their narrative. This newly-discovered

   video provides a much more complete picture, and more importantly, shows that

   the person believed to be Mr. Grider is not, like this Court found, “a leading par-

   ticipant,” and he does not appear to be engaged in a forceful and continued attempt

   to breach the doors to the Speaker’s Lobby.

9. Defendant respectfully requests that this Court reopen the detention hearing and

   spend simply five minutes watching this video so it can judge for itself whether its

   decision on detention was truly a correct one and whether the Government pro-

   vided it with a clear and accurate depiction of what is believed to have taken place.



                                           4
         Case 1:21-mj-00033-SH Document 17 Filed 01/27/21 Page 5 of 6




      WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully re-

quests this Court reopen the detention hearing, accept and consider the evidence ref-

erenced herein, and revoke its previous Order to detain Defendant pending trial.

                                       Respectfully Submitted,

                                       MAYR LAW, P.C.

                                       by: /s/T. Brent Mayr
                                       T. BRENT MAYR
                                       Texas State Bar Number 24037052
                                       bmayr@mayr-law.com

                                       5300 Memorial Dr., Suite 750
                                       Houston, TX 77007
                                       Telephone: 713-808-9613
                                       Fax: 713-808-9613


                          CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this motion was sent to Counsel for the

Government on January 27, 2021, via CM/ECF.

                                       /s/T. Brent Mayr
                                       T. BRENT MAYR




                                          5
Case 1:21-mj-00033-SH Document 17 Filed 01/27/21 Page 6 of 6




               Exhibit A to
  Defendant’s Motion to Reopen Detention
